Citation Nr: 1602376	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities.

2.  Whether a reduction of rating for pseudofolliculitis barbae from 30 percent to a noncompensable rating effective December 1, 2015 is proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976, and from December 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009 and September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board denied the appeal in a decision dated March 2, 2013, which was later dated April 2, 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but did not identify the date of the Board decision that he sought to appeal.  The Court issued a Notice of Docketing that identified the date of the Board decision on appeal as April 2, 2013.  In an Order dated in September 2013, the Court vacated the Board's April 2, 2013 decision and remanded the case to the Board for action consistent with the Appellee's unopposed July 2013 Motion for Remand.  Although not specifically referenced in the Court's Order, the Board decision dated March 2, 2013 is deemed to have also been vacated as it constituted the same Board decision as dated April 2, 2013.

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a foot disability, claimed as secondary to service-connected knee disabilities.  During the appeal period, the Veteran has been diagnosed as having pes planus, hallux valgus deformity, bilateral calcaneal spurring, plantar fasciitis, and osteoarthritis of first metatarsophalangeal (MTP) joint.  He is currently service connected for traumatic injuries of the right and left knee with patellofemoral syndrome and residuals.

This case has been remanded multiple times because the development actions requested by the Board in its February 2011, August 2012, June 2014, and May 2015 remands were not fully completed.  Unfortunately, this continues to be the case.

The Board's May 2015 Remand found that the October 2014 VA examination report only addressed the Veteran's plantar fasciitis and did not report findings consistent with diagnoses of pes planus, hallux valgus deformity, or bilateral calcaneal spurring.  Further, the Board pointed out that the addendum opinion did not address whether the Veteran's current foot symptomatology was aggravated by his service-connected knee disabilities.

Pursuant to the Board's May 2015 remand instructions, the Veteran was provided another VA foot conditions examination in August 2015.  

The August 2015 VA examiner stated that the Veteran did not have a current diagnosis associated with his "bilateral foot pain."  On diagnostic testing, imaging studies revealed diagnoses of arthritis, bilateral hallux valgus deformity, left 1st MTP joint osteoarthritis, and right subtalar joint osteoarthritis.  In this regard, the Veteran reported a history of bilateral foot pain over the plantar 1st MTP joint and sole and plantar fascia worse with weight-bearing.  The examiner also noted that the Veteran had pain on use of the feet and pain accentuated on use in regard to pes planus, and the Veteran had bilateral mild hindfoot valgus that corrected with single leg toe raises.  

The examiner provided opinions that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness" and that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  In support of these opinions, the examiner stated that while the Veteran has plantar fasciitis and mild osteoarthritis of first MTP joint on affected foot, this is a common diagnosis in the general population and is less likely than not related to service.  The examiner added that although the Veteran has mild bilateral hallux valgus and pes planus, there is no evidence based on the examination that his condition, today or during flare ups, causes significant pain, disability, or functional loss.

In an August 2015 addendum, another VA examiner, after reviewing the claims file, provided the following opinion:

Radiographically [the Veteran] has the diagnosis of mild bilateral hallux valgus deformity, mild bilateral calcaneal spurring, and mild bilateral pes planus foot deformity.  On review of [the August 2015 VA examination] he does not have symptoms that warrant the diagnosis of plantar fasciitis and although this may have been a previous diagnosis it has resolved now or been incorrect.  

The examiner explained that it was important to note that the diagnoses of bilateral hallus valgus, calcaneal spurring, and pes planus carry no clinical correlation, and in the majority of cases are asymptomatic, and have no functional disability or impairment.

The Board finds that the VA medical opinions obtained in August 2015 were inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Initially, these opinions still do not address the relationship of the Veteran's currently diagnosed bilateral hallux valgus deformity, bilateral calcaneal spurring, and bilateral pes planus foot deformity to his service.  Although the examiner emphasized that diagnoses of bilateral hallus valgus, calcaneal spurring, and pes planus, in the majority of cases, are asymptomatic and have no functional disability or impairment, the current severity of, or any functional impairment resulting from, a disability is not the question relevant to the disposition of the claim at hand.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.  

The crucial question here is whether any of the Veteran's foot diagnoses, including pes planus, hallux valgus deformity, calcaneal spurring, plantar fasciitis, and arthritis, regardless of whether such foot diagnosis is currently symptomatic or not, is related to his service.  Additionally, the Board is interested in knowing whether any of the Veteran's foot diagnoses, including pes planus, hallux valgus deformity, calcaneal spurring, plantar fasciitis, and arthritis, regardless of whether such foot diagnosis is currently symptomatic or not, is either proximately due to, or aggravated by, the Veteran's service-connected knee disabilities.

The Board also finds that the August 2015 examiner provided insufficient explanation for the opinion that the Veteran's plantar fasciitis and mild osteoarthritis of first MTP joint is less likely than not related to service.  The examiner merely states that these conditions are not related to service because they are both common diagnoses in the general population.  However, this rationale is general in nature and is not specific to the Veteran's case.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  Further, no explanation was provided for the basis of the opinion that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  

Significantly, the August 2015 opinions again did not address the likelihood that the Veteran's current foot symptomatology was aggravated by his service-connected knee disabilities, as explicitly requested in the Board' prior Remands.  To that effect, the Court has held that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449   (1995); see also 38 C.F.R. § 3.310(b) (2015).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.

As the August 2015 VA examiners' opinions are inadequate and they do not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).

Additionally, the issue of whether a reduction of rating for pseudofolliculitis barbae from 30 percent to a noncompensable rating effective December 1, 2015 is proper must be remanded for issuance of a Statement of the Case.  Concerning this, the Board observes that in a January 2015 rating decision, the RO proposed to reduce the rating for pseudofolliculitis barbae from 30 percent to a noncompensable rating.  The RO implemented the proposed reduction by the September 2015 rating decision.  The Veteran expressed his disagreement in October 2005.  When a notice of disagreement has been filed, the RO must issue a statement of the case, and therefore a remand is required for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, to include a copy of this remand and the March 21, 1975, service treatment record wherein the Veteran complained of foot pain, the examiner should provide an opinion as to:

a. Whether it is at least as likely as not that any foot disability diagnosed during the pendency of this appeal, or proximate thereto, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, plantar fasciitis, and arthritis, is related to service.

b. Whether it is at least as likely as not that any foot disability diagnosed during the pendency of this appeal, or proximate thereto, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, plantar fasciitis, and arthritis, is proximately due to, or aggravated by, the Veteran's service-connected knee disabilities.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

In rendering this opinion, the examiner should be mindful that the fact that the Veteran's diagnoses of pes planus, hallus valgus deformity, bilateral calcaneal spurring, or plantar fasciitis are currently asymptomatic or have no functional impairment is not dispositive to the question of its relationship to service or to service-connected knee disabilities, as long as such diagnosis has been appropriate at any time during the appeal period.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, then implement corrective procedures at once.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

4.  Issue a Statement of the Case, as well as notification of the appellate rights on the issue of whether a reduction of rating for pseudofolliculitis barbae from 30 percent to a noncompensable rating effective December 1, 2015 is proper.  38 C.F.R. § 19.26 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over the issue of whether a reduction of rating for pseudofolliculitis barbae from 30 percent to a noncompensable rating effective December 1, 2015 is proper, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the claim must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

